IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                              OFFICE OF SPECIAL MASTERS
                                                                   No. 13-0998V
                                                               Filed: August 7, 2014
                                                               (Not to be published)

*************************
MICHAEL ANDERSON,                        *
                                         *
                   Petitioner,           *     Stipulation; Flu vaccine; peripheral
        v.                               *     neuropathy
                                         *
SECRETARY OF HEALTH                      *
AND HUMAN SERVICES,                      *
                                         *
                   Respondent.           *
****************************
Ronald, C. Homer, Esq., Conway, Homer & Chin-Caplan, P.C., Boston, MA for
petitioner.
Ryan Pyles, Esq., U.S. Dept. of Justice, Washington, DC, for respondent.

                                                     DECISION ON JOINT STIPULATION1

Gowen, Special Master:

        Michael Anderson [“petitioner”] filed a petition for compensation under the
National Vaccine Injury Compensation Program2 on December 17, 2013. Petitioner
alleges that he suffered peripheral neuropathy that was caused in fact by the flu vaccine
he received on December 8, 2011. See Stipulation, filed August 7, 2014, at ¶¶ 2, 4.
Further, petitioner alleges that he experienced residual effects of his injury for more than
six months. Id. at ¶ 4. Respondent denies that the flu vaccine is the cause of
petitioner’s neuropathy and/or any other injury. Id. at ¶ 6.


                                                            
1
  Because this unpublished decision contains a reasoned explanation for the action in this case, I intend
to post this decision on the United States Court of Federal Claims' website, in accordance with the E-
Government Act of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913 (codified as amended at 44
U.S.C. § 3501 note (2006)). In accordance with Vaccine Rule 18(b), a party has 14 days to identify and
move to delete medical or other information, that satisfies the criteria in 42 U.S.C. § 300aa-12(d)(4)(B).
Further, consistent with the rule requirement, a motion for redaction must include a proposed redacted
decision. If, upon review, I agree that the identified material fits within the requirements of that provision, I
will delete such material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2006).
       Nevertheless, the parties have agreed to settle the case. On August 7, 2014, the
parties filed a joint stipulation agreeing to settle this case and describing the settlement
terms.

              Respondent agrees to pay petitioner:

                      (a) A lump sum of $115,000.00 in the form of a check payable to
                          petitioner, Michael Anderson. This amount represents compensation
                          for all damages that would be available under § 300aa-15(a).

       The special master adopts the parties’ stipulation attached hereto, and awards
compensation in the amount and on the terms set forth therein. The clerk of the court is
directed to enter judgment in accordance with this decision.3


IT IS SO ORDERED.

                                                               s/ Thomas L. Gowen
                                                               Thomas L. Gowen
                                                               Special Master




                                                            
3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by each party filing a notice
renouncing the right to seek review.